Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,960,664 (Maeda et al.) (hereinafter “Maeda”) in view of U.S. Patent Application Publication No. 2016/0347564 (Kasaishi et al.) (hereinafter “Kasaishi”).
Regarding claim 1, Figs. 1 and 8A-10 of Maeda show a stacking device for stacking sheet-shaped elements in stacks in a forming machine, the stacking device comprising:
a movable stacking surface (32), and 
an actuating device (Figs. 8A and 8B) for moving the movable stacking surface (32): 
between a retracted position (element 32 positioned in elements 36c and 37c) and a vertical forward position (element 32 positioned in elements 36g and 37g) in a reciprocating back-and-forth motion for stacking sheets (fully capable of stacking sheets), and 
between the retracted position (element 32 positioned in elements 36c and 37c) and a stowed position (element 32 positioned in elements 36b and 37b) to open an access to a stack of sheet-shaped elements (sheet-shaped elements on 31), 
wherein the actuating device (Figs. 8A and 8B) comprises cam means (Fig. 8b) for moving stacking surface (32) upwardly in the stowed position (element 32 positioned in elements 36b and 37b), in a raised position to be located above a top of the stack of sheet-shaped elements (sheet-shaped elements on 31), the cam means (Fig. 8B) having at least one first follower roller (32b1) secured to the movable stacking surface (32) and at least one first control profile (including 36c, 36g, 36e ad 36b) cooperating with the at least one first follower roller (32b1) to guide displacement of the movable stacking surface (32), 
the cam means (Fig. 8B) includes: 
at least one second follower roller (32b4) secured to the movable stacking surface (32) below the at least one first follower roller (32b1) (i.e., 32b4 is below 32b1 during movement of element 32b1 along element 36g, and movement of element 32b4 along element 37c), and 
at least one second control profile (including 37c, 37g, 37e and 37b) cooperating with the at least one second follower roller (32b4), 
a first portion (37g) of the at least one second control profile (including 37c, 37g, 37e and 37b) is curved to guide movement of the movable stacking surface (32) between the retracted position (element 32 positioned in elements 36c and 37c) and the vertical forward position (element 32 positioned in elements 36g and 37g), and 
a second portion (37b) of second control profile (including 37c, 37g, 37e and 37b) has a straight part to guide the movement of the movable stacking surface (32) between the retracted position (element 32 positioned in elements 36c and 37c) and the stowed position (element 32 positioned in elements 36b and 37b).  Maeda teaches all of the limitations, except for the actuating device (Figs. 8A and 8B) including at least one actuator, as claimed.
Kasaishi shows that it is well-known in the art to provide a stacking device (Fig. 2) with an actuating device (Fig. 10B) for moving a movable stacking surface (60), in which the actuating device (Fig. 10B) includes at least one actuator (78) to cause displacement of the movable stacking surface (60), for the purpose of helping to move the movable stacking surface (60) into a position where it can be fixed in place after installation.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Maeda apparatus with an actuator, for helping to move the movable stacking surface into a position where it can be fixed in place after installation, as shown in Kasaishi.

Regarding claim 2, Figs. 1 and 8A-10 of Maeda show that the cam means (Fig. 8B) configured to move the movable stacking surface (32) between the retracted position (element 32 positioned in elements 36c and 37c) and the stowed position (element 32 positioned in elements 36b and 37b) are same as those configured to move the movable stacking surface (32) between said retracted position (element 32 positioned in elements 36c and 37c) and the vertical forward position (element 32 positioned in elements 36g and 37g) for stacking the sheets.
Regarding claim 3, Figs. 1 and 8A-10 of Maeda show that the at least one first control profile (including 36c, 36g, 36e ad 36b) has a straight part (36c).
Regarding claim 4, Figs. 1 and 8A-10 of Maeda show that the straight part (36c) of the at least one first control profile (including 36c, 36g, 36e ad 36b) forms an angle of less than 30° with a horizontal.
Regarding claim 5, as best understood, Figs. 1 and 8A-10 of Maeda show that straight part of second portion (37b) of the at least one second control profile (including 37c, 37g, 37e and 37b) forms an angle of less than 30° with a vertical.  37b has a vertical height that forms an angle of less than 30° with a vertical.
Regarding claim 6, Figs. 1 and 8A-10 of Maeda show that the second portion (37b) of the at least one second control profile (including 37c, 37g, 37e and 37b) intersects a direction of first control profile  (including 36c, 36g, 36e ad 36b).  See dotted line direction in Fig. 8B.
Regarding claim 7, as best understood, Figs. 1 and 8A-10 of Maeda show that the at least one first follower roller (32b1) and the at least one second follower roller (32b4) are arranged on the movable stacking surface (32) so that their cooperation with control profiles in the stowed position (element 32 positioned in elements 36b and 37b) moves the movable stacking surface (32) to an upper position forming an angle of less than 30° with a horizontal.
Regarding claim 8, Figs. 1 and 8A-10 of Maeda show that the at least one first control profile (including 36c, 36g, 36e ad 36b) and the at least one second control profile (including 37c, 37g, 37e ad 37b) are offset laterally to prevent the at least one first follower roller (32b1) to cooperate with the at least one second control profile (including 37c, 37g, 37e and 37b).
Regarding claim 9, Figs. 1 and 8A-10 of Maeda show that at least one of the at least one first control profile (including 36c, 36g, 36e ad 36b) or the at least one second control profile (including 37c, 37g, 37e ad 37b) is formed in a groove.
Regarding claim 10, Figs. 1 and 8A-10 of Maeda show a stacking device for stacking sheet-shaped elements in stacks in a forming machine, the stacking device comprising:
a movable stacking surface (32), and 
an actuating device (Figs. 8A and 8B) for moving the movable stacking surface (32): 
between a retracted position (element 32 positioned in elements 36c and 37c) and a vertical forward position (element 32 positioned in elements 36g and 37g) in a reciprocating back-and-forth motion for stacking sheets (fully capable of stacking sheets), and 
between the retracted position (element 32 positioned in elements 36c and 37c) and a stowed position (element 32 positioned in elements 36b and 37b) to open an access to a stack of sheet-shaped elements (sheet-shaped elements on 31), 
wherein the actuating device (Figs. 8A and 8B) comprises cam means (Fig. 8b) for moving stacking surface (32) upwardly in the stowed position (element 32 positioned in elements 36b and 37b), in a raised position to be located above a top of the stack of sheet-shaped elements (sheet-shaped elements on 31), the cam means (Fig. 8B) having at least one first follower roller (32b1) secured to the movable stacking surface (32) and at least one first control profile (including 36c, 36g, 36e ad 36b) cooperating with the at least one first follower roller (32b1) to guide displacement of the movable stacking surface (32), 
the cam means (Fig. 8B) includes: 
at least one second follower roller (32b4) secured to the movable stacking surface (32) below the at least one first follower roller (32b1) (i.e., 32b4 is below 32b1 during movement of element 32b1 along element 36g, and movement of element 32b4 along element 37c), and 
at least one second control profile (including 37c, 37g, 37e and 37b) cooperating with the at least one second follower roller (32b4), 
a first portion (37g) of the at least one second control profile (including 37c, 37g, 37e and 37b) is curved to guide movement of the movable stacking surface (32) between the retracted position (element 32 positioned in elements 36c and 37c) and the vertical forward position (element 32 positioned in elements 36g and 37g), and 
a second portion (37b) of second control profile (including 37c, 37g, 37e and 37b) has a straight part to guide the movement of the movable stacking surface (32) between the retracted position (element 32 positioned in elements 36c and 37c) and the stowed position (element 32 positioned in elements 36b and 37b).  Maeda teaches all of the limitations, except for the actuating device (Figs. 8A and 8B) including at least one elastic member, as claimed.
Kasaishi shows that it is well-known in the art to provide a stacking device (Fig. 2) with an actuating device (Fig. 10B) for moving a movable stacking surface (60), in which the actuating device (Fig. 10B) includes at least one elastic member (78) having one fixed extremity and one extremity secured to the movable stacking surface (60) to ensure contact of at least one first follower (62) on at least one first control profile (71e), for the purpose of helping to move the movable stacking surface (60) into a position where it can be fixed in place after installation.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Maeda apparatus with an actuator including at least one elastic member, for helping to move the movable stacking surface into a position where it can be fixed in place after installation, as shown in Kasaishi.
Regarding claim 11, as best understood, Figs. 1 and 8A-10 of Maeda show that the cam means (Fig. 8B) further includes: 
two first follower rollers (32b1 and 32b2), each secured to a respective end of the movable stacking surface (32), 
two first control profiles cooperating with a respective first follower roller.
Regarding claim 12, as best understood, Figs. 1 and 8A-10 of Maeda show that the cam means (Fig. 8B) further includes: 
two second follower rollers (32b3 and 32b4), each secured to a respective end of the movable stacking surface (32) below a first follower roller (32b1or 32b2), 
two second control profiles cooperating with a respective second follower roller.  As one example, 32b4 is below 32b1 during movement of element 32b1 along element 36g, and movement of element 32b4 along element 37c.  In this case, movable stacking surface 32 is tilted up.  The same scenario applies to elements 32b3 and 32b2.
Regarding claim 13, Figs. 1-10B of Kasaishi show that the actuating device (78) includes at least one elastic member.
Regarding claim 15, as best understood, Figs. 1 and 8A-10 of Maeda show a sheet-shaped element forming machine, comprising the stacking device according to claim 1.
Response to Arguments
3.	The indicated allowability of claim 10 is withdrawn in view of the newly discovered reference(s) to Kasaishi.  Rejections based on the newly cited reference(s) follow.  The examiner regrets any inconvenience that may have resulted from this new Office action.  Applicant is welcome to contact the examiner to try to work out language to place this application in condition for allowance.
Applicant’s arguments, see pages 8-10 of the response, filed 8/12/2022, with respect to the rejection(s) of claim(s) 1-9, 11-12 and 15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over U.S. Patent No. 8,960,664 (Maeda et al.) in view of U.S. Patent Application Publication No. 2016/0347564 (Kasaishi et al.).
Allowable Subject Matter
4.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/           Primary Examiner, Art Unit 3653